PER CURIAM.
Upon consideration of the record on appeal, briefs and argument of counsel for the respective parties, we determine that the comment made by Appellee’s counsel in *756closing argument over objection that no arrest had been made or anyone convicted as a result of the fire was prejudicial. Thus the trial court erred in not granting Appellant’s motion for a new trial as to the issue of liability. Royal Indemnity Co. v. Muscato, 305 So.2d 228 (Fla. 4th DCA 1974); Eggers v. Phillips Hardware Company, 88 So.2d 507 (Fla.1956).
Accordingly, the final judgment is reversed and the cause remanded for a new trial limited solely to the issue of liability of the defendant for plaintiff’s damages, the extent of which damages has been determined.
REVERSED AND REMANDED.
DAUKSCH, C. J., and’ CROSS and OR-FINGER, JJ., concur.